Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2402
                     Lower Tribunal No. 11-27645-SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

   Best American Diagnostic Center, Inc., a/a/o Genoveva
                       Rodriguez,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

      David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); Marks
& Fleischer, P.A., and Gary Marks (Ft. Lauderdale), for appellee.


Before FERNANDEZ, C.J., and HENDON, and LOBREE, JJ.

     PER CURIAM.
      United Automobile Insurance Company appeals the final judgment

entered by the trial court after entry of summary judgment on the

reasonableness of a diagnostic test based on the doctrine of collateral

estoppel. We reverse and remand consistent with our recent decision in

United Automobile Insurance Co. v. Millennium Radiology, LLC, 337 So. 3d

834 (Fla. 3d DCA 2022) (“Millennium's ‘identity’ is not the same in each of

these cases against United Auto; Millennium draws its identity from its

assignor from case to case. The identity element of collateral estoppel,

therefore, is not satisfied.”).

      Reversed and remanded.




                                    2